Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Jaguar Mining Provides Q1 2009 Update of Operations << Operations on Plan; Discovered Significant Mineralized Zone at Paciencia JAG - TSX/NYSE Arca >> CONCORD, NH, April 14 /CNW/ - Jaguar Mining Inc. ("Jaguar" or "the Company") (JAG: TSX/NYSE Arca, JAG.NT: TSX) provided a summary today of its preliminary Q1 2009 operating performance. All figures are in U.S. dollars unless otherwise indicated. See recent operating highlights below. << Consolidated Operations (Turmalina, Paciencia and Sabara) - In Q1 2009, the Company produced 32,868 ounces of gold at an average cash operating cost of $409 per ounce compared to 21,414 ounces at an average cash operating cost of $428 per ounce during the same period last year, a production increase of 53%. Per plan, the Sabara operation was idled during Q1 2009, minimizing the seasonal effect. Sabara produced no gold during Q1 2009 compared to 4,259 ounces produced in Q1 2008. Leaching operations at Sabara resumed in April 2009. - Q1 2009 gold sales rose to 35,879 ounces at an average price of $928 per ounce, 76% above the comparable Q1 2008 gold sales of 20,344 ounces at an average price of $924 per ounce. - Overall, Q1 2009 gold production was on target with the Company's 2009 Plan. Cash operating costs were slightly higher (+3%) than planned but were offset by higher than expected selling prices (+9%). The Company's actual Q1 2009 cash operating margin of $519 per ounce exceeded the Company's expected cash operating margin of $455 per ounce. Turmalina Operations In Q1 2009, Turmalina produced 18,770 ounces of gold at an average cash operating cost of $349 per ounce compared to 17,155 ounces at an average cash operating cost of $387 per ounce in Q1 2008. The following was achieved at Turmalina during Q1 2009: - Mine production totaled 128,861 tonnes of ore at an average run-of-mine ("ROM") grade of 5.47 grams per tonne. - Ore processed through the mill totaled 120,173 tonnes at an average feed grade of 5.40 grams per tonne. - The plant recovery rate averaged 90%. - Mine development totaled 1.2 km. >> Work on the Phase I expansion at Turmalina continued on-schedule during Q1 2009. Detailed engineering and the civil works for the expansion of the carbon-in-pulp ("CIP") leaching circuit have been completed. Other components, including steel fabrication, modifications to the grinding and milling circuits and the tailings storage area are also underway. The expansion is expected to be concluded during Q3 2009, increasing annual gold production by 25% from its present design of approximately 80,000 ounces to 100,000 ounces. Paciencia Operations In Q1 2009, Paciencia produced 14,099 ounces of gold at an average cash operating cost of $490 per ounce compared to no production during Q1 2008.
